internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ ------------- --------------------------- --------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-126571-09 date date legend parent ---------------------------- --------------------------------------------------------- -------------------------------------------------- holdco --------------------------------------------------------- -------------------------------------------------- --------------------------------------- ------------------------------------- sec_1 --------------------------------------------------------------------------------------- ---------------------------------------------------------------------- -------------------------------------------------- sec_2 ----------------------------------------------------- -------------------------------------------------- --------------------------------------------------- state x state y ---------- ------ business a -------------------------------- a b ---- ---- plr-126571-09 c d ---- ---- dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process statement of facts parent a state x publicly traded holding_company is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return parent owns all of holdco an intermediate holding_company holdco has only voting_stock that is authorized or issued and outstanding holdco owns all of sec_1 and sec_2 sec_1 is engaged in business a and is incorporated in both state x and state y sec_2 is incorporated in state y and also is engaged in business a the assets comprising the state y operations are held as a tenancy_in_common tic owned a by sec_1 and b by sec_2 notwithstanding the fact that all of the income and expenses of the state y operations have been reported on sec_2’s federal and state tax returns furthermore parent has taken the position that the tic is not a partnership for federal_income_tax purposes proposed transaction for administrative and regulatory purposes parent proposes the following transaction i sec_1 will convert under state x law to a single-member limited_liability_company sec_1 llc that will be disregarded as an entity separate from holdco the reorganization ii sec_1 llc will transfer its a interest in the tic to sec_2 for no consideration the tic transfer iii sec_1 llc will convert back to a corporation new sec_1 under state x law the reincorporation plr-126571-09 sec_1’s interest in the tic is the only asset that will actually move for state law purposes it represents approximately c of sec_1’s gross assets and d of sec_1’s net assets the initial conversion of sec_1 to sec_1 llc under state x law will cause sec_1 no longer to be incorporated under the laws of state y when sec_1 llc converts back to a corporation it will do so solely under state x law as a result new sec_1 will not be incorporated under or subject_to the laws of state y representations reorganization parent makes the following representations with respect to the reorganization described above in step i 1a the fair_market_value of the holdco stock deemed to be received by holdco in the reorganization will be approximately equal to the fair_market_value of the sec_1 stock deemed to be surrendered in the exchange 1b no property other than the deemed shares of holdco voting_stock will be issued by holdco as consideration with respect to the reorganization 1c upon the reorganization in cancellation of its sec_1 stock holdco will acquire a direct interest in the sec_1 business_enterprise through sec_1 llc 1d holdco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sec_1 immediately prior to the transaction for purposes of this representation amounts used by sec_1 to pay its reorganization expenses amounts paid_by sec_1 to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by sec_1 immediately preceding the transfer will be included as assets of sec_1 held immediately prior to the transaction 1e during the five-year period ending on the date of the reorganization neither holdco nor any person related as defined in sec_1_368-1 to holdco will have acquired sec_1 stock with consideration other than holdco stock neither sec_1 nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to sec_1 will have acquired or redeemed sec_1 stock with consideration other than holdco stock or sec_1 stock and no distribution will have been made with respect to the stock of sec_1 other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of sec_1 either directly or through any transaction agreement or plr-126571-09 arrangement with any other person 1f holdco has no plan or intention to sell or otherwise dispose_of any of the assets of sec_1 acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 1g sec_1 will be treated as distributing the holdco stock deemed received in the reorganization and its other properties in pursuance of the plan_of_reorganization 1h the liabilities of sec_1 assumed by holdco as determined under sec_357 were incurred by sec_1 in the ordinary course of its business and are associated with the assets deemed transferred 1i 1j 1k 1l following the transaction holdco will continue either directly or through one or more members of holdco’s qualified_group within the meaning of sec_1_368-1 the historic_business of sec_1 or use a significant portion of sec_1’s historic_business_assets in a business holdco and sec_1 will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between holdco and sec_1 that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv 1m the total fair_market_value of the assets of sec_1 deemed transferred to holdco in the reorganization will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by holdco in the exchange ii the amount of any liabilities owed to holdco by sec_1 that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by sec_1 in the exchange the fair_market_value of the assets of holdco will exceed the amount of holdco’s liabilities immediately after the reorganization 1n sec_1 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-126571-09 1o items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations as a result of the reorganization see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d tic transfer parent makes the following representations with respect to the tic transfer described above in step ii 2a no stock_or_securities will be issued for services rendered to or for the benefit of sec_2 in connection with the tic transfer 2b no stock_or_securities will be issued for indebtedness of sec_2 that is not evidenced by a security or for interest on indebtedness of sec_2 that accrued on or after the beginning of the holding_period of holdco for the debt 2c the transfer is not the result of the solicitation by a promoter broker or investment house 2d neither holdco nor sec_1 llc will retain any rights in the tic interest transferred to sec_2 2e the adjusted_basis of the tic interest to be transferred by holdco to sec_2 will be equal to or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by sec_2 2f the total fair_market_value of the assets transferred to sec_2 in the tic transfer will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sec_2 in the exchange ii the amount of any liabilities owed to sec_2 by holdco that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by holdco in the exchange the fair_market_value of the assets of sec_2 will exceed the amount of its liabilities immediately after the tic transfer 2g the liabilities of holdco to be assumed within the meaning of sec_357 by sec_2 were incurred in the ordinary course of business and are associated with the assets to be transferred plr-126571-09 2h the aggregate fair_market_value of the tic interest to be transferred by holdco to sec_2 will equal or exceed holdco’s aggregate adjusted_basis in that tic interest 2i 2j there is no indebtedness between sec_2 and holdco and there will be no indebtedness created in favor of holdco as a result of the tic transfer the reorganization and the tic transfer will occur under a plan agreed upon before the transaction in which the rights of the parties are defined 2k all exchanges will occur on approximately the same date 2l there is no plan or intention on the part of sec_2 to redeem or otherwise reacquire any stock deemed to be issued in the tic transfer 2m taking into account any issuance deemed or otherwise of additional shares of sec_2 stock any issuance of stock for services the exercise of any sec_2 stock_rights warrants or subscriptions a public offering of sec_2 stock and the sale exchange transfer by gift or other_disposition of any of the stock of sec_2 deemed to be received in the tic transfer holdco will be in control of sec_2 within the meaning of sec_368 2n holdco will be deemed to receive stock of sec_2 with a value approximately equal to the fair_market_value of the tic interest to be transferred to sec_2 2o sec_2 will remain in existence and will retain and use the tic interest transferred to it in a trade_or_business 2p there is no plan or intention by sec_2 to sell or otherwise dispose_of the tic interest other than in the normal course of business operations 2q each of the parties to the tic transfer will pay its own expenses if any incurred in connection with the tic transfer 2r sec_2 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 2s holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock deemed received in the exchange will not be used to satisfy the indebtedness of such debtor 2t sec_2 will not be a personal_service_corporation within the meaning of sec_269a plr-126571-09 reincorporation parent makes the following representations with respect to the reincorporation described above in step iii 3a no stock_or_securities will be issued for services rendered to or for the benefit of new sec_1 in connection with the reincorporation 3b no stock_or_securities will be issued for indebtedness of new sec_1 that is not evidenced by a security or for interest on indebtedness of new sec_1 which accrued on or after the beginning of the holding_period of holdco for the debt 3c the transfer is not the result of the solicitation by a promoter broker or investment house 3d holdco will not retain any rights in the property transferred to new sec_1 3e the adjusted_basis of the assets to be transferred by holdco to new sec_1 will in each instance be equal to or exceed the sum of the liabilities to be assumed within the meaning of sec_357 by new sec_1 3f the total fair_market_value of the assets transferred to new sec_1 in the reincorporation will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by new sec_1 in the exchange ii the amount of any liabilities owed to new sec_1 by holdco that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without recognition of gain received by holdco in the exchange the fair_market_value of the assets of new sec_1 will exceed the amount of its liabilities immediately after the reincorporation 3g the aggregate fair_market_value of the assets deemed to be transferred by holdco to new sec_1 will equal or exceed holdco’s aggregate adjusted bases in those assets 3h the liabilities of holdco to be assumed within the meaning of sec_357 by new sec_1 were incurred in the ordinary course of business and are associated with the assets to be transferred 3i there is no indebtedness between new sec_1 and holdco and there will be no indebtedness created in favor of holdco as a result of the reincorporation plr-126571-09 3j the reorganization and the reincorporation will occur under a plan agreed upon before the transaction in which the rights of the parties are defined 3k all exchanges will occur on approximately the same date 3l there is no plan or intention on the part of new sec_1 to redeem or otherwise reacquire any stock or indebtedness to be issued or deemed to be issued in the reincorporation 3m taking into account any issuance deemed or otherwise of additional shares of new sec_1 stock any issuance of stock for services the exercise of any new sec_1 stock_rights warrants or subscriptions a public offering of new sec_1 stock and the sale exchange transfer by gift or other_disposition of any of the stock of new sec_1 deemed to be received in the reincorporation holdco will be in control of new sec_1 within the meaning of sec_368 3n holdco will be deemed to receive stock of new sec_1 or other_property approximately equal to the fair_market_value of the assets deemed to be transferred to new sec_1 3o new sec_1 will remain in existence and will retain and use the property deemed transferred to it in a trade_or_business 3p there is no plan or intention by new sec_1 to sell or otherwise dispose_of any of the transferred assets other than in the normal course of business operations 3q each of the parties to the reincorporation will pay its own expenses if any incurred in connection with the reincorporation 3r new sec_1 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 3s holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor 3t new sec_1 will not be a personal_service_corporation within the meaning of sec_269a plr-126571-09 rulings reorganization based solely on the information submitted and the representations set forth above we rule as follows with respect to the reorganization for federal_income_tax purposes the reorganization will be treated as a transfer by sec_1 of substantially_all of its assets to holdco solely in exchange for holdco voting_stock and the assumption of the liabilities of sec_1 followed by the distribution by sec_1 of the holdco voting_stock to holdco in complete_liquidation the deemed transfer by sec_1 of substantially_all of its assets to holdco solely in exchange for holdco voting_stock and the assumption of the liabilities of sec_1 followed by the distribution by sec_1 of the holdco voting_stock to holdco in complete_liquidation will qualify as a reorganization under sec_368 the reorganization will not be disqualified or recharacterized by reason of the tic transfer or the reincorporation sec_368 and sec_1_368-2 sec_1 and holdco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sec_1 on the deemed transfer of substantially_all of its assets to holdco solely in exchange for shares of holdco voting_stock and the assumption by holdco of the liabilities of sec_1 sec_361 and sec_357 no gain_or_loss will be recognized by sec_1 on the deemed_distribution of holdco voting_stock to holdco sec_361 no gain_or_loss will be recognized by holdco upon the deemed receipt of the assets of sec_1 solely in exchange for holdco voting_stock sec_1032 the basis of the assets of sec_1 in the hands of holdco will be the same as the basis of those assets in the hands of sec_1 immediately prior to the reorganization sec_362 the holding_period of the assets of sec_1 in the hands of holdco will include the period during which those assets were held by sec_1 sec_1223 no gain_or_loss will be recognized by holdco upon the deemed receipt of holdco voting_stock solely in exchange for sec_1 stock sec_354 a plr-126571-09 under sec_381 and sec_1 the taxable_year of sec_1 will end on the effective date of the closing of the reorganization and holdco will succeed to and take into account the items of sec_1 described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder tic transfer based solely on the information submitted and the representations set forth above we rule as follows with respect to the tic transfer for federal_income_tax purposes the tic transfer will be treated as the transfer by holdco of sec_1 llc’s interest in the tic to sec_2 in deemed exchange for shares of sec_2 stock no gain_or_loss will be recognized by holdco on the tic transfer sec_351 and sec_357 no gain_or_loss will be recognized by sec_2 on the tic transfer sec_1032 at the time that holdco determines its basis adjustments under sec_1_1502-32 with respect to its stock in sec_2 such adjustments should be consistent with sec_1’s and sec_2’s formal ownership percentages in the tic reincorporation based solely on the information submitted and the representations set forth above we rule as follows with respect to the reincorporation for federal_income_tax purposes the reincorporation will be treated as the transfer by holdco of the assets remaining in sec_1 llc after the tic transfer to new sec_1 in deemed exchange for stock of new sec_1 no gain_or_loss will be recognized by holdco on the reincorporation sec_351 and sec_357 no gain_or_loss will be recognized by new sec_1 on the reincorporation sec_1032 the basis of the assets received by new sec_1 in the reincorporation will be equal to the basis of those assets in the hands of holdco immediately before the reincorporation sec_362 plr-126571-09 the holding_period of each asset received by new sec_1 in the reincorporation will include the period during which holdco held that asset sec_1223 the basis of the new sec_1 stock deemed to be received by holdco will equal the basis of the assets transferred in exchange therefor reduced by the amount of liabilities deemed assumed by new sec_1 sec_358 and d the holding_period of new sec_1 stock deemed received by holdco will include the holding_period of the assets transferred to new sec_1 provided that the assets are held by holdco as capital assets on the date of the exchange sec_1223 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings furthermore no opinion is expressed or implied concerning the classification of the tic as a partnership for federal_income_tax purposes procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
